Case 2:18-cv-01502 Document 2 Filed 12/10/18 Page 1 of 7 PagelD #: 3

FILED

UNITED STATES DISTRICT COURT DEC | 0 2018 | |
SOUTHERN DISTRICT OF WEST VIRGINIA i

 

 

 

 

 

RORY L. PERRY il, CLERK
U.S. District Court
Southern District of West Virginia

 

 

 

 

 

 

 

 

 

 

 

Lenn \lilson Ve. 3 54 6945
(Enter above the full name of the plaintiff (Inmate Reg. # of each Plaintiff)
or plaintiffs in this action).
VERSUS CIVIL ACTION NO. 2:18-ev—1502

 

(Number to be assigned by Court)

Co Tucuec/Souath
Certtecs| Ke ays al Dail

 

 

(Enter above the full name of the defendant
or defendants in this action)

COMPLAINT
I. Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same
facts involved in this action or otherwise relating to your imprisonment?

Yes No (4
Case 2:18-cv-01502 Document 2 Filed 12/10/18 Page 2 of 7 PagelD #: 4

B. If your answer to A is yes, describe each lawsuit in the space below. (If there
is more than one lawsuit, describe the additional lawsuits on another piece of
paper, using the same outline).

1. Parties to this previous lawsuit:

Plaintiffs: _Al { A

 

 

Defendants: Ke A

 

 

2. Court Gif federal court, name the district; if state court, name the
county);

u/A
i

 

3. Docket Number: il 4

 

 

 

 

4. Name of judge to whom case was assigned:

Ad A
5. Disposition (for example: Was the case dismissed? Was it appealed?

Is it still pending?
ALLA
. a4s sg, ble Dos are “) % ig

6. Approximate date of filing lawsuit: | | OA OFF
7. Approximate date of disposition:

 
Case 2:18-cv-01502 Document 2 Filed 12/10/18 Page 3 of 7 PagelD #: 5

IL. Place of Present Confinement: “>in CL enitel \ Caional Jct
i
A. Is there a prisoner grievance procedure in this institution?
Yes fo No

B. Did you present the facts relating to your complaint in the state prisoner
grievance procedure?

Yes No Jf
C. If you answer is YES:

1. What steps did you take? a | fi

 

2. What was the result? Af | A

 

5
D. If your answer is NO, explain why not: DeeqUuS@. “TL wa S
ee, 4 ‘ i 2 che \ % j : é
akraicl ak rete oti «
Ill. Parties

(In item A below, place your name and inmate registration number in the first blank
and place your present address in the second blank. Do the same for additional
plaintiffs, if any.)

4
y

A. Name of Plaintiff: \_coul iy \so do, 3546945

 

 

Pm,

Address: |< \ Cer TVs “~LBu COC Oetlieskc VLA

 

B. Additional Plaintiff(s) and Address(es):

 

 

 

 
Case 2:18-cv-01502 Document 2 Filed 12/10/18 Page 4 of 7 PagelD #: 6

(In item C below, place the full name of the defendant in the first blank, his/her
official position in the second blank, and his/her place of employment in the third
blank. Use item D for the names, positions, and places of employment of any
additional defendants.)

on Defendant: Ce Oo Tar we.

is employed as: Gaath Ce tl ec Caio o\ Tou |

at 7 As a Carre 2eTou al oF ice,

D. Additional defendants:

 

 

 

 

IV. Statement of Claim

State here as briefly as possible the facts of your case. Describe how each defendant
is involved. Include also the names of other persons involved, dates and places. Do
not give any legal arguments or cite any cases or statutes. If you intend to allege a
number of related claims, set forth each claim in a separate paragraph. (Use as much
space as you need. Attach extra sheets if necessary.)

   

 

. _ a «FA ry
S-Aol& at the time of ili30 — L
hue ies lune \y 7 wes assa' itech buy Ca

 

 

vi

\
gm, « ro , ‘
iW oo ae or all ok he | NMIGIES _¢ atch WAL

C
. £

rown quid Co Corler.

Pcrsasne
C vs 4

 

 

 

 
Case 2:18-cv-01502 Document 2 Filed 12/10/18 Page 5 of 7 PagelD #: 7

IV. Statement of Claim (continued):

Ale
]

 

 

 

 

 

 

 

 

Vv. Relief

State briefly exactly what you want the court to do for you. Make no legal arguments.
Cite no cases or statutes.

eee t

Lo urdu A wadl fie Co Sucner to be

cr A % % : 4 oe
ts, ‘ S : ET Tag Qe , oP £0 ste oy “se, 9 we gts, Sm, wi \ Ly FOS
& am. his ol: aX iC \ rele os a Corres Ti OOGk atic i

 

scot 4 & i 6 ‘ i CO
‘ od ee \ mh ye ape Letigs yon
Ao sti) usant Te pe Compe yor

 

 

V4
OSS i

 

 

 

 

 

 
Case 2:18-cv-01502 Document 2 Filed 12/10/18 Page 6 of 7 PagelD #: 8

Vv. Relief (continued)):

Al LA

 

 

 

 

VII. Counsel

A. If someone other than a lawyer is assisting you in preparing this case, state the
person’s name:

A [4

B. Have you made any effort to contact a private lawyer to determine if he or she
would represent you in this civil action?

Yes No \Y/

If so, state the name(s) and address(es) of each lawyer contacted:

 

 

sertbeanes

 

OT an fee | te \ vy \ \ “sy
If not, state your reasons: WMC CCe tale) ane ciot

¥

 

heave Prager (eSoultes «

C. Have you previously had a lawyer representing you in a civil action in this

court?
Yes No ¥
Case 2:18-cv-01502 Document 2 Filed 12/10/18 Page 7 of 7 PagelD #: 9

If so, state the lawyer’s name and address:

MIA

 

Signed this a G day of November 2018

 

sn Lian (pe

 

 

 

Signature of Plaintiff or Plaintiffs

I declare under penalty of perjury that the foregoing is true and correct.

Executed on if- 30 -30)8

(Date)

 

OFFICIAL SEAL
NOTARY PUBLIC
STATE OF WEST VIRGINIA

{BRITTANY N. BREEDEN
S SOUTH CENTRAL REGIONAL JAIL

1001 CENTERE WAY i). (. (| A.
CHARLESTON, WV 25309 d F oon ( VOT

My Commission Expires. June 08, 2023
Signature of Movant/Plaintiff

 

 

 

Signature of Attorney
(if any)
